Citation Nr: 0836557	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to April 
1946.  He also served in the United States Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In February 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the probative evidence indicates that 
bilateral tinnitus is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In May 2004 and, pursuant 
to the Board's remand, March 2008, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and how disability ratings and effective 
dates are assigned in the event service connection is 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Further, following issuance of 
the March 2008 letter, the claim was readjudicated, as shown 
in the August 2008 supplemental statement of the case.  The 
veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserts his tinnitus is secondary to his exposure 
to acoustic trauma during his service in World War II, 
including combat in the Battle of the Bulge, as a tank 
commander.  VA examination reports note he told examiners his 
post-service occupational and recreation noise exposure was 
minimal.

In reviewing service medical history, the veteran underwent 
service entrance examination December 1941 which indicated on 
a whispered voice test results of 20/20 in both ears.  
Records dated from August 1944 and again in March 1956 
indicate removal of excess cerumen buildup from one or both 
ears.  On routine examination in September 1944 a whispered 
voice test was 15/15 in both ears, and a problem with cerumen 
buildup was noted.  A January 1946 examination for purposes 
of separation indicated whispered voice test of 15/15 
bilaterally and normal examination of the ears.  The service 
treatment records are negative for any entries related to 
complaints, findings, or treatment for, tinnitus.

All indications are that the veteran's complaints of tinnitus 
are of recent origin.  The Board remanded for an examination 
and nexus opinion.  The July 2008 VA examination report notes 
the veteran is 93 years of age, he is in poor and declining 
health, as compared to his health at the last VA examination, 
and he was accompanied by his wife.  She reported difficulty 
conversing with and conveying messages to the veteran, and 
noted she sometimes wrote notes to communicate.
The veteran did not voice any verbal complaints or 
acknowledge the examiner's questions related to his tinnitus.  
His wife did not recall any complaints of tinnitus.  The 
examiner noted a 2004 entry of a new complaint of tinnitus.

Following examination of the veteran, the examiner diagnosed 
a severe to profound severe sensorineural hearing loss 
bilaterally.  Tymponometry results were consistent with 
normal ear drum mobility, ear canal volume, and middle ear 
air pressure, bilaterally.  Ipsilateral screening acoustic 
reflexes were absent bilaterally at 1000 Hertz.  The examiner 
noted the claims file was negative for reports or complaints 
of tinnitus.  In light of the recent onset of the veteran's 
complaints of tinnitus, as shown by the absence of evidence 
of remote complaints of tinnitus, the examiner opined it was 
not at least as likely as not that the veteran's tinnitus is 
causally related to his active service.

The evidence of record supports the examiner's opinion.  A 
March 2004 entry by the veteran's private physician at the 
Florida Ear Nose and Throat Center notes the appellant denied 
dizziness, vertigo, and tinnitus.  Thus, the Board is 
constrained to deny the claim.  The benefit sought on appeal 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


